Name: Commission Regulation (EC) NoÃ 2088/2004 of 7 December 2004 amending Regulation (EC) NoÃ 2497/2001 and Commission (EC) NoÃ 2597/2001 as regards tariff quotas for certain fish and fishery products originating in Croatia and for certain wines originating in Croatia, the former Yugoslav Republic of Macedonia and Slovenia
 Type: Regulation
 Subject Matter: international trade;  fisheries;  Europe;  beverages and sugar;  tariff policy
 Date Published: nan

 8.12.2004 EN Official Journal of the European Union L 361/3 COMMISSION REGULATION (EC) No 2088/2004 of 7 December 2004 amending Regulation (EC) No 2497/2001 and Commission (EC) No 2597/2001 as regards tariff quotas for certain fish and fishery products originating in Croatia and for certain wines originating in Croatia, the former Yugoslav Republic of Macedonia and Slovenia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (1), and in particular Article 57(2) thereof, Having regard to Council Regulation (EC) No 2248/2001 of 19 November 2001 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part and for applying the Interim Agreement between the European Community and the Republic of Croatia (2) and in particular Article 7 thereof, Having regard to Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the former Yugoslav Republic of Macedonia (3), and in particular Article 7 thereof, Whereas: (1) By its Decision 2004/778/EC of 11 October 2004 (4) the Council has concluded a Protocol to the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union, hereinafter the enlargement Protocol. The enlargement Protocol applies on a provisional basis with effect from 1 May 2004. (2) By its Decision of 22 November 2004 (5) the Council has authorised for the signing and has provided for the provisional application from 1 May 2004 of a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union, hereinafter the enlargement Protocol. (3) Both enlargement protocols provide for new tariff quotas and for changes to the existing tariff quotas laid down in Commission Regulation (EC) No 2497/2001 of 19 December 2001 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Republic of Croatia (6) and in Commission Regulation (EC) No 2597/2001 of 28 December 2001 opening and providing for the administration of Community tariff quotas for certain wines originating in the Republic of Croatia, in the former Yugoslav Republic of Macedonia and in the Republic of Slovenia (7). (4) To implement the new tariff quotas and the changes to existing tariff quotas provided in the enlargement protocols, it is necessary to amend Regulation (EC) No 2497/2001 and Regulation (EC) No 2597/2001. (5) For the year 2004 the volumes of the new tariff quotas and the increases of the volumes of existing tariff quotas should be calculated as a pro rata of the basic volumes specified in the enlargement protocols, taking into account the part of the period elapsed before 1 May 2004. (6) In order to facilitate the management of certain existing tariff quotas provided for in Regulation (EC) No 2497/2001 and in Regulation (EC) No 2597/2001, the quantities imported within the framework of those quotas should be taken into account for charging on the tariff quotas opened in accordance with Regulation (EC) No 2497/2001 and Regulation (EC) No 2597/2001, as amended by this Regulation. (7) After the accession of Slovenia to the European Union, the tariff quotas for wines originating in that Member State as provided for in Regulation (EC) No 2597/2001 should lapse. The references to those quotas should therefore be deleted. (8) Since the enlargement protocols apply from 1 May 2004, this Regulation should apply from the same date and should enter into force as soon as possible. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2497/2001 is replaced by Annex I to this Regulation. Article 2 Regulation (EC) No 2597/2001 is amended as follows: 1. The title is replaced by the following: 2. Article 1 is replaced by the following: Article 1 1. When wines, listed in the Annex, originating in the Republic of Croatia or in the former Yugoslav Republic of Macedonia are put into free circulation in the Community, they shall benefit from an exemption of customs duty, within the limits of the annual Community tariff quotas specified in this Annex and in accordance with the provisions set out in this Regulation. 2. If any of the countries concerned pay export subsidies in respect of the relevant products, exemption from customs duty within the tariff quotas provided for in the additional protocols concluded by Decisions 2001/919/EC, 2001/918/EC and 2001/916/EC (hereinafter additional protocols on wine) shall be suspended in the case of that country. 3. Article 3 is replaced by the following: Article 3 Notwithstanding the conditions laid down in point Annex I(5)(a) of to each of the additional protocols on wine, imports of wine within the Community tariff quotas referred to in Article 1(1) shall be subject to the provisions laid down in the applicable protocols on the definition of the concept of originating products and methods of administrative cooperation,  to the Interim Agreement between the European Community and the Republic of Croatia,  to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part,  and to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part. 4. Article 5 is replaced by the following: Article 5 1. The individual tariff quota for the wines originating in Croatia referred to in Part I of the Annex under order number 09.1588 shall be increased every year. 2. The annual increase referred to in paragraph 1 may be applied only if at least 80 % of the respective volume opened within the previous year has been used. The Commission shall review the volumes used each year and shall adopt provisions to implement any necessary adjustment of those volumes for Croatia. 5. The Annex is replaced by the text set out in Annex II to this Regulation. Article 3 The quantities which, pursuant to Regulation (EC) No 2497/2001 and Regulation (EC) No 2597/2001, have been put into free circulation in the Community since 1 January 2004, within the tariff quotas with order numbers 09.1581, 09.1582, 09.1583, 09.1584, 09.1585, 09.1586, 09.1588, 09.1589, 09.1558 and 09.1559, shall at the entry into force of this Regulation be taken into account for charging on the respective tariff quotas laid down in the Annex to Regulation (EC) No 2497/2001 and Regulation (EC) No 2597/2001, as amended by this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2004. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 304, 21.11.2001, p. 1. Regulation as amended by Regulation (EC) No 2/2003 (OJ L 1, 4.1.2003, p. 26). (3) OJ L 25, 29.1.2002, p. 16. Regulation as amended by Regulation (EC) No 3/2003 (OJ L 1, 4.1.2003, p. 30). (4) OJ L 350, 25.11.2004, p. 1. (5) Not yet published in the Official Journal. (6) OJ L 337, 20.12.2001, p. 27. Regulation as amended by Regulation (EC) No 607/2003 (OJ L 86, 3.4.2003, p. 18). (7) OJ L 345, 29.12.2001, p. 35. ANNEX I ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN code TARIC Sub-division Description Annual tariff quota volume (net weight) Tariff quota duty 09.1581 0301 91 10 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 10 15 0304 10 17 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine; smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 30 tonnes Exemption ex 0304 10 19 40 ex 0304 10 91 0304 20 15 0304 20 17 10 ex 0304 20 19 50 ex 0304 90 10 11, 17, 40 ex 0305 10 00 10 ex 0305 30 90 0305 49 45 50 ex 0305 59 80 61 ex 0305 69 80 61 09.1582 0301 93 00 0302 69 11 0303 79 11 Carp: live; fresh or chilled; frozen; dried, salted or in brine; smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 210 tonnes Exemption ex 0304 10 19 30 ex 0304 10 91 20 ex 0304 20 19 40 ex 0304 90 10 16 ex 0305 10 00 20 ex 0305 30 90 60 ex 0305 49 80 30 ex 0305 59 80 63 ex 0305 69 80 63 09.1583 ex 0301 99 90 0302 69 61 0303 79 71 80 Sea bream (Dentex dentex) and (Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine; smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 35 tonnes Exemption ex 0304 10 38 80 ex 0304 10 98 77 ex 0304 20 94 50 ex 0304 90 97 82 ex 0305 10 00 30 ex 0305 30 90 70 ex 0305 49 80 40 ex 0305 59 80 65 ex 0305 69 80 65 09.1584 ex 0301 99 90 0302 69 94 15, 17, 28 (1) Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried, salted or in brine; smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption from 1 January to 31 December 2004: 550 tonnes + 66,66 tonnes increase from 1 May to 31 December 2004 from 1 January to 31 December 2005 and for every year thereafter: 650 tonnes Exemption ex 0303 77 00 10 ex 0304 10 38 85 ex 0304 10 98 79 ex 0304 20 94 60 ex 0304 90 97 84 ex 0305 10 00 40 ex 0305 30 90 80 ex 0305 49 80 50 ex 0305 59 80 67 ex 0305 69 80 67 09.1585 1604 13 11 1604 13 19 Prepared or preserved sardines from 1 January to 31 December 2004: 180 tonnes 6 % ex 1604 20 50 10, 19 09.1586 1604 16 00 1604 20 40 Prepared or preserved anchovies from 1 January to 31 December 2004: 40 tonnes + 6,66 tonnes increase from 1 May to 31 December 2004 Exemption 09.1587 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs from 1 May to 31 December 2004: 860 tonnes from 1 January to 31 December 2005 and for every year thereafter: 1 550 tonnes Exemption (1) From 1 January 2005 the TARIC subdivisions 15, 17 and 28 will be replaced by 22. ANNEX II ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. PART I: CROATIA Order No CN code TARIC Sub-division Description Annual quota volume (in hl) Tariff quota duty 09.1588 ex 2204 10 19 91, 99 Sparkling wine, other than Champagne or Asti spumante From 1 January to 31 December 2004: 30 000 + 9 333,33 increase from 1 May to 31 December 2004 For every year thereafter, from 1 January to 31 December: 44 000 (1) Exemption ex 2204 10 99 91, 99 2204 21 10 Other wine of fresh grapes, in containers holding 2 litres or less ex 2204 21 79 79 80 ex 2204 21 80 79 80 ex 2204 21 83 (2) 10 79 80 ex 2204 21 84 (3) 10 79 80 ex 2204 21 94 10 30 (4) ex 2204 21 98 10 30 (4) ex 2204 21 99 10 09.1589 2204 29 10 Other wine of fresh grapes, in containers holding more than 2 litres From 1 January to 31 December 2004: 15 000 + 9 333,33 increase from 1 May to 31 December 2004 For every year thereafter, from 1 January to 31 December: 29 000 Exemption 2204 29 65 ex 2204 29 75 10 2204 29 83 ex 2204 29 84 10 30 (4) ex 2204 29 94 10 30 (4) ex 2204 29 98 10 30 (4) ex 2204 29 99 10 PART II: FORMER YUGOSLAV REPUBLIC OF MACEDONIA Order No CN Code TARIC Sub-division Description Annual quota volume (in hl) Tariff quota duty 09.1558 ex 2204 10 19 91, 99 Sparkling wine, other than Champagne or Asti spumante From 1 January to 31 December 2004: 27 000 + 1 333,33 increase from 1 May to 31 December 2004 For every year thereafter, from 1 January to 31 December: 37 000 (5) Exemption ex 2204 10 99 91, 99 2204 21 10 Other wine of fresh grapes, in containers holding 2 litres or less ex 2204 21 79 79 80 ex 2204 21 80 79 80 ex 2204 21 83 (6) 10 79 80 ex 2204 21 84 (7) 10 79 80 ex 2204 21 94 10 30 (8) ex 2204 21 98 10 30 (8) ex 2204 21 99 10 09.1559 2204 29 10 Other wine of fresh grapes, in containers holding more than 2 litres From 1 January to 31 December 2004: 273 000 + 59 666,66 increase from 1 May to 31 December 2004 For every year thereafter, from 1 January to 31 December: 354 500 (9) Exemption 2204 29 65 ex 2204 29 75 10 2204 29 83 ex 2204 29 84 10 30 (8) ex 2204 29 94 10 30 (8) ex 2204 29 98 10 30 (8) ex 2204 29 99 10 (1) This quota volume shall be increased annually by 10 000 hl, subject to at least 80 % of the eligible quantity having been utilised in the previous year. The annual increase shall be applied until the sum of the tariff quotas under order No 09.1588 and 09.1589 reaches a maximum of 98 000 hl. (2) From 1 January 2005 the CN code ex 2204 21 83 will change to ex 2204 21 84 and the TARIC subdivisions 10, 79 and 80 will change to 59 and 70. (3) From 1 January 2005 the CN code ex 2204 21 84 will change to ex 2204 21 85 and the TARIC subdivisions 10, 79 and 80 will change to 79 and 80. (4) From 1 January 2005 the TARIC subdivisions 10 and 30 will change to 20. (5) From 1 January 2006, this quota volume shall be increased annually by 6 000 hl. (6) From 1 January 2005 the CN code ex 2204 21 83 will change to ex 2204 21 84 and the TARIC subdivisions 10, 79 and 80 will change to 59 and 70. (7) From 1 January 2005 the CN code ex 2204 21 84 will change to ex 2204 21 85 and the TARIC subdivisions 10, 79 and 80 will change to 79 and 80. (8) From 1 January 2005 the TARIC subdivisions 10 and 30 will change to 20. (9) From 1 January 2006, this quota volume shall be reduced annually by 6 000 hl.